PER CURIAM.
Travis Chad Dailey appeals from the denial of his 28 U.S.C. § 2255 (2000) motion by the district court. An appeal may not be taken from the final order in a habeas corpus proceeding unless a circuit judge or justice issues a certificate of appealability. 28 U.S.C. § 2253(e)(l)(2000). This court will not issue a certificate of appealability as to claims dismissed by a *288district court on procedural grounds unless the movant can demonstrate both “(1) ‘that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)), cert. denied, 534 U.S. 941, 122 S.Ct. 318, 151 L.Ed.2d 237 (2001).
We have independently reviewed the record and determine that Dailey has not made the requisite showing. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.